Citation Nr: 0022916	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic psychiatric 
disability, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from November 1967 to February 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) July 1998 rating decision 
which denied a rating in excess of 30 percent for the 
service-connected psychiatric disability (classified as 
"paranoid schizophrenia with PTSD").

At a July 2000 Travel Board hearing, the veteran submitted 
additional evidence, portions of which were not previously of 
record, consisting of VA medical treatment records from April 
1995 to July 1998.  Initial consideration of this additional 
evidence by the RO was waived by the veteran in writing 
pursuant to 38 C.F.R. § 20.1304(c) (1999).


REMAND

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that the impairment 
from his service-connected psychiatric disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  If a claim is well grounded, VA has a duty 
to assist in developing facts pertinent to the claim to 
include a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Service connection for the veteran's chronic psychiatric 
disability, diagnosed as paranoid schizophrenia, was granted 
by RO rating decision in November 1971, and a 30 percent 
rating was assigned.  On several subsequent occasions, he was 
assigned a temporary total rating for his service-connected 
schizophrenia based on clinical evidence documenting periods 
of VA hospitalization in excess of 21 days, and each time 
after the temporary total rating expired, the evaluation of 
his psychiatric disability was returned to 30 percent.  By 
rating decision in July 1998, the RO denied a rating in 
excess of 30 percent for the service-connected psychiatric 
disability, but the decision reflected that his service-
connected psychiatric disability now included PTSD (as 
diagnosed on VA psychiatric examination in July 1998).

The veteran's most recent claim of increased rating for the 
service-connected psychiatric disability was received in 
December 1997.  On psychiatric examination in July 1998, 
including a review and discussion of the pertinent history 
and medical treatment records dated to May 1996, chronic, 
moderate PTSD was diagnosed; the examiner observed that 
paranoid schizophrenia was not evident at the time of the 
examination or during the past "few" years of intermittent 
hospitalizations; Global Assessment of Functioning (GAF) 
score of 50 was assigned, reflective of moderate social and 
occupational impairment (due to PTSD).

At his July 2000 Travel Board hearing, the veteran and his 
spouse testified, essentially, that he had a multitude of 
psychiatric/psychological symptoms and manifestations of his 
service-connected disability, which interfered with his 
ability to function in the daily life.  They suggested that 
the impairment from his service-connected psychiatric 
disability increased in severity since the most recent VA 
psychiatric examination in July 1998 (despite ongoing 
psychiatric treatment and use of medication), as he was 
unable to interact with people and did not have friends, was 
nervous and uncomfortable around other people, did not trust 
anybody, had outbursts of anger and violence (including 
toward his relatives), and he again began to experience 
auditory hallucinations.  He testified that he had not worked 
for years due to his psychiatric disability and was in 
receipt of Social Security Administration (SSA) disability 
benefits since 1971 (base on his psychiatric disability).

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Thus, a thorough contemporaneous VA psychiatric 
examination should be conducted to assess the current 
severity of the veteran's service-connected psychiatric 
disability, expressed in terms of the pertinent rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  It 
should be noted that neither the veteran nor the Board may 
make medical determinations.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Moreover, as the record indicates that the veteran may be in 
receipt of SSA disability benefits and no evidence regarding 
any SSA decision is currently of record, any available 
evidence from the SSA should be associated with the claims 
file.  Although a decision of SSA is not controlling for 
purposes of VA adjudications, it is pertinent to a complete 
and equitable adjudication of the veteran's claim (as it may 
provide an insight into his ability/inability to engage in 
gainful employment).  Thus, medical records forming the basis 
for the award of SSA benefits must be added to the claims 
file prior to resolution of this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected psychiatric 
disability since July 1998.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment (not 
already of record) should be obtained 
and added to the claims folder.

2.  The RO should contact SSA and secure 
for the claims folder copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim.  
38 U.S.C.A. § 5106 (West 1991).

3.  The veteran should then be afforded 
another VA psychiatric examination to 
determine the nature and severity of his 
service-connected psychiatric 
disability.  The examination report 
should include a description of the 
symptoms, clinical findings, and 
associated functional impairment 
relative to his service-connected 
disability.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the veteran's 
service-connected psychiatric 
disability, particularly as it affects 
his social and industrial adaptability.  
The examiner should also be asked to 
assign a GAF score and explain the 
meaning of the numerical score assigned.  
See Thurber v. Brown, 5 Vet. App. 119 
(1993).  

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).  

5.  The RO should review the examination 
report and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


